IN THE
                         TENTH COURT OF APPEALS

                               No. 10-12-00400-CV

ASSISTED LIVING CONCEPTS, INC.,
INDIVIDUALLY AND D/B/A WREN HOUSE,
                                                          Appellant
v.

MARIA HORN,
                                                          Appellee



                          From the 413th District Court
                             Johnson County, Texas
                           Trial Court No. C201100406


                         MEMORANDUM OPINION


      Assisted Living Concepts, Inc. appealed the trial court’s denial of its motion to

dismiss pursuant to section 74.351 of the Texas Civil Practice and Remedies Code. It

has now filed a motion to dismiss the appeal because Maria Horn has filed a non-suit in

the proceeding below and Assisted Living no longer wishes to pursue its appeal.
       The motion to dismiss is granted, and this appeal is dismissed. TEX. R. APP. P.

42.1(a)(1).

       Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b); 51.208

(West Supp. 2012); § 51.941(a) (West 2005). Under these circumstances, we suspend the

rule and order the Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2.

The write-off of the fees from the accounts receivable of the Court in no way eliminates

or reduces the fees owed.




                                              TOM GRAY
                                              Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed December 27, 2012
[CV06]




Assisted Living Concepts, Inc., Individually and dba Wren House v. Horn                Page 2